AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT
                                              SOUTHERN DISTRICT OF CALIFO                                       MAR 0 1 2019
               UNITED STATES OF AMERICA                                      JUDGMENT I
                                    V.                                       (F or Offenses Com
                NICOLAS MAKROGIANNIS (l)                                                                                           DEPUlY
                                                                                Case Number:         3:18-CR-0531O-GPC

                                                                             Daniel L Rodriguez
                                                                             Defendant's Attorney
REGISTRATION NO.                    81698-298


THE DEFENDANT: 

IZI pleaded guilty to count(s)                1 of the Information. 

o 	 was found guilty on count(s)            -------------------------------------------------------------
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section   I Nature of Offense                                                              Count
      42:1383A(A)(2) - Social Security Fraud (Felony)                                                      1




    The defendant is sentenced as provided in pages 2 through                          4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

       The defendant has been found not guilty on count(s)

       Count(s) 	                                                                  dismissed on the motion of the United States.

IZI 	 Assessment: $100.00 - Waived

       JVTA Assessment*: $
o
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI Fine waived            0 Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             March 1. 2019



                                                                             HON. GONZALO P. CURIEL
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                        3: 18-CR-0531O-GPC 

    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                    NICOLAS MAKROGIANNIS (1)                                                                      Judgment - Page 2 of 4
    CASE NUMBER:                  3: 18-CR-0531 O-GPC

                                                                   PROBATION
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 years.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o         substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.c. § 20901, et 

o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     1)    the defendant shall not leave the judicial district without the permission ofthe court or probation officer; 

     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation officer; 

     4)    the defendant shall support his or her dependents and meet other family responsibilities; 

     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

           reasons;
     6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not frequent places where controlled substances are illegally sold. used, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view ofthe probation officer;
     11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforeement officer;
     12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                              3:1S-CR-05310-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:            NICOLAS MAKROGIANNIS (1)                                         Judgment - Page 3 of 4
CASE NUMBER:          3: 18-CR-0531 O-GPC

                              SPECIAL CONDITIONS OF SUPERVISION



     1. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.


II




                                                                                      3: 18-CR-05310-GPC 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:             NICOLAS MAKROGIANNIS (1)                                        Judgment - Page 4 of 4
CASE NUMBER:           3: 18-CR-0531 O-GPC

                                           RESTITUTION

The defendant shall pay restitution in the amount of   $113,Q28.09
                                                             - - - - unto the United States of America.


Pay restitution in the amount of$113,028.09 through the Clerk, U. S. District Court.
Payment of restitution shall be forthwith. During any period of incarceration the
defendant shall pay restitution through the Inmate Financial Responsibility Program at
the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is
greater. The defendant shall pay the restitution during his probation at the rate of $250
per month. These payment schedules do not foreclose the United States from exercising
all legal actions, remedies, and process available to it to collect the restitution judgment.

Restitution is to be paid to the following victims and distribution is to be made on a pro
rata basis.

Victim: $92,507.34 - Social Security Administration (As maintained by the U.S.
Attorney's Office As maintained by the U.S. Attorney's Office).

Victinl: $20,520.75 - State of California Department of Health Care Services (As
maintained by the U.S. Attorney's Office As maintained by the U.S. Attorney's
Office.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and
the United States Attorne/s Office of any change in the defendant's mailing or
residence address, no later than thirty (30) days after the change occurs.




                                                                                      3: 18-CR-05310-GPC 

